Citation Nr: 0100245	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  98-02 180A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension secondary to service connected kidney stones.

2.  Entitlement to service connection for gouty arthritis 
secondary to service connected kidney stones.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse in June 1996
Appellant in September 1998


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1972 until July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1996 from 
the Anchorage, Alaska regional office (RO) of the Department 
of Veterans Affairs (VA) which determined that new and 
material evidence had not been submitted sufficient to reopen 
a prior denied claim for service connection for ulcerative 
colitis. 

This matter also comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1997 that 
denied service connection for essential hypertension and 
gouty arthritis (claimed as gout), both claimed as secondary 
to service-connected kidney stones. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran has a current diagnosis of history of gout 
controlled with medication, hypertension, and history of 
multiple kidney stones.  

3.  Chemical analysis of the veteran's recovered kidney 
stones shows the chemical composition as calcium oxalate and 
calcium phosphate.  

4.  The competent and probative evidence of record shows that 
hypertension and gout were first diagnosed several years 
after the veteran's discharge from military service; such 
evidence does not show that hypertension and gout had an 
onset during military service, or that they are otherwise 
related to service or to a service-connected disability.  
Gouty arthritis is not medically established.  

5.  The RO denied entitlement to service connection for 
ulcerative colitis in July 1990, and that decision became 
final.  The veteran was notified by letter in August 1990 and 
did not initiate a timely appeal.  The decision became final.

6.  Evidence added to the record since the July 1990 rating 
decision does not tend to show that any current ulcerative 
colitis, if present, is related to service.


CONCLUSIONS OF LAW

1.  Neither hypertension and nor gouty arthritis was incurred 
in or aggravated by service and neither, if present, may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

2.  The unappealed July 1990 rating decision denying service 
connection for ulcerative colitis is final. 38 U.S.C.A. 7105 
(West 1991); 38 C.F.R. 20.302 (2000).

3.  Evidence received since that rating decision is not new 
and material to the claim of service connection for 
ulcerative colitis.  38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 
3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Essential hypertension and gouty arthritis

A claim was received from the veteran in February 1996 
seeking service connection for hypertension secondary to his 
kidney problem.  He noted that he was on medication for high 
blood pressure and his medical evidence was in his VA 
outpatient treatment records.  

The veteran's service medical reflect no diagnoses of 
hypertension or gout/gouty arthritis and when he was examined 
for separation his blood pressure was 110/70.  Gouty 
arthritis was not noted. 

On a VA examination in September 1978 the veteran's blood 
pressure was taken several times and ranged from 130-160 
systolic and from 80-90 diastolic.  Neither hypertension nor 
gout was noted or diagnosed.   

In November 1980, during the veteran's hospitalization at 
Langlade Hospital, there were findings of multiple renal 
stones in both kidneys and an impacted calculus in the left 
upper ureter was recovered.  The center of the stone was 100 
percent calcium phosphate and the layers were 10 percent 
calcium oxalate and 90 percent calcium phosphate (Apatite).  

A report of the composition of a stone in August 1987 
prepared for Humana Hospital notes the components as 26 
percent calcium oxalate monohydrate, 70 percent calcium 
phosphate and 4 percent protein.  

A VA treatment record in February 1995 notes that the veteran 
had calcium oxalate stone.  

The veteran was seen by Harbir Makin, M.D. for a fee basis 
Compensation and Pension (C&P) examination in April 1996.  It 
was noted that he was taking hydrochlorothiazide for his 
kidney stones.  Following an examination, the impressions 
were history of recurrent calcium oxalate stones, labile 
blood pressure, and mild proteinuria of which the cause was 
not clear.  Dr. Makin noted that the veteran's medication for 
ulcerative colitis could cause interstitial nephritis, 
minimal change nephropathy and proteinuria.  

In November 1996, the veteran amended his claim to include 
service connection for gout (also referred to as gouty 
arthritis) secondary to his service-connected kidney 
disability.  

In January 1997, the RO requested an advisory medical opinion 
regarding any causal relationship of these disabilities to 
the service-connected kidney stones.  The Chief of the 
Medicine Service replied in July 1997 that "[r]enal stones 
do not cause essential hypertension, nor does essential 
hypertension aggravate renal stones."  In addition, he wrote 
that "[e]levated uric acid can cause gout, and it can cause 
a specific variety of kidney stone."  However, the physician 
was unable to determine if this was the veteran's situation 
without knowing the results of the chemical stone urinalysis.   

The veteran disagreed and contended that his service-
connected kidney stones usually accompanied high uric acid 
levels for which he took Allopurinol.  He claimed that the 
high uric acid levels were responsible for the gout.  

The veteran presented testimony at a personal hearing at the 
RO in September 1998. He testified as to having had high 
blood pressure in service during basic training; while in 
Langlade County Memorial Hospital in 1976 when he was having 
kidney stone problems; and when he was hospitalized at Wood 
Hospital for kidney stones.  The veteran was unable to recall 
whether a doctor had linked his hypertension to his kidney 
stones, but indicated that he was told that he had 
hypertension when hospitalized for kidney stones or when 
examined.  A page from the Merck Manual on gout was submitted 
at the hearing.  The representative quoted from the material 
concluding there could be a secondary condition of the kidney 
stones and the formation of gout.  The veteran reported that 
he took Allopurinol for gout and that Dr. Tucker had told him 
that he had a high calcium level in his urine.    

The veteran was afforded a C&P examination in November 1998.  
The examiner noted the veteran's condition of gout since 1980 
or earlier.  There was no history of a hemic disorder 
elicited from the veteran.  The clinical findings revealed no 
redness or swelling of his feet.  The examiner reviewed the 
claims file and found no indication of a hemic disorder.  His 
review of the records noted a chemical analysis of a kidney 
stone that showed it to be a calcium oxalate stone.  The 
examiner wrote:  "This is not the type of stones formed by 
uric acid."  The diagnoses were history of multiple kidney 
stones; history of gout, controlled with medication; and no 
hemic disorder.  The examiner further noted that "[k]idney 
stones and gout normally exist independently of each other."  

Outpatient treatment records from the VA Medical Center 
(VAMC) at Anchorage, Alaska were obtained which show 
treatment for multiple disorders but do not state the 
etiology of hypertension or gout.  

The veteran was notified of the decision in February 2000 and 
told of the evidence needed.  

Legal criteria

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 
(2000).  Service connection may also be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d)(2000). 

Where a veteran served continuously for 90 days or more 
during a period of war, and certain chronic diseases, such as 
hypertension or gouty arthritis, become manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The RO denied the veteran's claims on the basis that they 
were not well grounded.  Under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. §§ 5103, 5103A, 5107), 
the well grounded criterion was deleted and such is no longer 
a requirement.  However, the veteran has not been prejudiced 
by the RO's denial of the claim on that basis and the case 
need not be remanded.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In that regard the Board is satisfied that all the 
facts relevant to this appeal for service connection on a 
secondary basis for hypertension and gouty arthritis (or 
gout) have been properly developed and that VA has fully 
complied with its initial duty to assist every claimant in 
developing all facts pertinent to his claim for VA benefits 
as mandated by the new law.  The RO has provided notice to 
the veteran and his representative regarding the medical 
evidence needed to substantiate the claim.  The RO has 
assisted the veteran by obtaining relevant records and a 
medical opinion.  Further, after examining the record, the 
Board determines that no further assistance to the appellant 
is required, because, as will be explained below, there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. §§ 5103, 5103A, 5107).  
Additionally, the RO has considered all of the evidence and 
provided the veteran with the law and regulations pertaining 
to service connection.  

The United States Court of Appeals for Veterans Claims 
(hereinafter CAVC) has stated that "[I]n order to prevail on 
the issue of service connection . . . there must be medical 
evidence of a current disability [citation omitted]; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The evidence of record does not show hypertension or 
gout/gouty arthritis in service or until more than a year 
after separation from service.  Accordingly, service 
connection for these disabilities is not warranted on a 
direct (including presumptive) basis as having been incurred 
or aggravated during service.  

The medical evidence does not establish that the veteran has 
gouty arthritis and, to the extent that he claims 
hypertension and gout/gouty arthritis are secondary to his 
service-connected kidney stones, there is no competent 
medical evidence of a nexus between his those disabilities.  
The veteran's statements, taken together with the medical 
text on gout, do not provide the requisite medical evidence 
to demonstrate a causal relationship between gout or the 
claimed gouty arthritis and the service-connected kidney 
stones.  Medical text must demonstrate a connection between a 
veteran's present conditions and the service- connected 
disorder. See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  In this case that evidence is not sufficient to 
demonstrate the requisite medical nexus for service 
connection as it does not address the specific facts of this 
case.  

The medical records received relate to the veteran's medical 
treatment years after service and are not probative on the 
matter of whether any of the claimed disorders is related to 
active service.  Additionally, the record is devoid of 
probative and competent evidence linking hypertension or 
gout/gouty arthritis to the veteran's service- connected 
kidney stones.  In fact, there is competent medical evidence 
indicating that hypertension is not related to kidney stones.  
Although a VA examiner pointed out a condition that can cause 
kidney stones and also can be the cause of gout, the doctor 
was unable to definitely state such a conclusion in the 
veteran's case without knowing the chemical composition of 
the veteran's kidney stones.  In that regard, a subsequent 
medical opinion was concluded the veteran's kidney stones 
were composed of calcium oxalate and were not the type of 
stones formed by uric acid.  

The veteran has submitted no medical evidence or opinion 
showing that his hypertension or gout is related to his 
service-connected kidney stones.  His own opinion, as that of 
a lay person, is not competent evidence so as to connect 
these disabilities to the service-connected kidney stone 
disease.  While the veteran is certainly competent to testify 
to observable symptoms of his condition, he is not competent 
to offer an opinion that requires medical knowledge or 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of probative and competent medical 
evidence, the veteran's statements are insufficient to 
establish his claim for service connection.  Thus, the 
preponderance of the competent and probative evidence is 
against the claim for service connection for hypertension and 
gouty arthritis (or gout). 

VA complied with its obligation to advise the veteran of the 
evidence needed to complete his application, but he has not 
identified any evidence that, if obtained, would support his 
claim.  Thus, the procedural requirements of Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. §§ 5103, 
5103A, 5107) have been satisfied.

II.  Ulcerative Colitis

A claim was received from the veteran in August 1995 asking 
that his claim be re-opened for service connection for 
ulcerative colitis.  He contends that this condition started 
in service and continues to be a problem, and that he 
received treatment at Iron Mountain VA Medical Center (VAMC), 
Dickison County Memorial Hospital and VAMC in Milwaukee, and 
is still being treated by Dr. Glascow in the VA outpatient 
clinic.

Service connection for ulcerative colitis was previously 
denied by the RO in a rating decision in July 1990 as it was 
not noted in service or within any reasonable period of time 
following separation from service.  The veteran was notified 
of this decision by letter dated August 2, 1990, and did not 
initiate an appeal.

At the time of his original claim, the veteran claimed that 
his ulcerative colitis related back to July 1972 in service, 
when he was hospitalized with stomach pain, diarrhea and 
vomiting.  He also was in sick bay in 1972-1973 with stomach 
pain, constant vomiting and severe diarrhea.  He was in the 
VA hospital in Milwaukee, Wisconsin, in 1977-1978 with 
stomach cramping, vomiting and rectal bleeding.  In 1981-
1982, he was in the VA Hospital in Iron Mountain, Michigan, 
with stomach cramping, diarrhea and rectal bleeding.  In 
1987, he was initially seen by Dr. Buchanan for diarrhea, 
stomach cramps and rectal bleeding.  In 1989, he was treated 
by Dr. Jager for the same symptoms.  He was seeing Dr. 
Buchanan for the same problems.

Service medical records are negative for complaints, findings 
or a diagnosis of ulcerative colitis.  In December 1972, he 
was treated for complaints of diarrhea and cramps that had 
started 15 minutes earlier.  He had no other complaints and 
was treated with Lomotil.  He was hospitalized in July 1975, 
with an admission diagnosis of right ureteral calculus.  He 
complained of sudden right mid-abdominal and right flank pain 
with radiation to the right testicle, blood in his urine, and 
vomiting.  There was tenderness in the right mid-abdomen.  An 
intervenous pyelogram (IVP) showed bilateral prompt 
excretion; however, the right calyceal system showed ectasia.  
The discharge diagnosis was right urethral colic.  The 
separation examination had no findings of ulcerative colitis.    

Evidence in the file at the time of the veteran's original 
claim included the discharge summary for a period of 
hospitalization at Wood VAMC in August 1976, the report of a 
VA C&P examination at Iron Mountain, Michigan in September 
1978, the discharge summary for a period of hospitalization 
in November 1980 at Langlade Hospital, the discharge summary 
for a period of hospitalization in May 1988 at the VAMC in 
Iowa City, Iowa, and Dr. Buchanan's treatment records dated 
in 1987 and 1989.

The summary for a period of hospitalization at Wood VAMC in 
August 1976 indicates that the veteran complained of a one 
month history of severe abdominal pain and burning on 
urination.  Reportedly, he experienced his first episode of 
cramping abdominal pain in June 1975 while in service and was 
told that he had passed a kidney stone.  He had remained 
asymptomatic until June or July 1976, when he again had noted 
cramping abdominal pain associated with burning on urination.  
X-rays ordered by a private physician in Kenosha showed 
bilateral calculi and a possible duplication of the right 
collecting system.  The veteran was admitted to the hospital 
in August 1976 during which time several 24-hour urine tests 
were performed.  The findings were suggestive of idiopathic 
hypercalcinuria.  Other testing and X-rays were consistently 
felt not to be consistent with medullary sponge kidney.  At 
the time of discharge the veteran was relatively free of 
pain.  The report notes that straining of his urine during 
hospitalization did not recover a stone.

The veteran was afforded a VA C&P examination at Iron 
Mountain, Michigan, in September 1978 and the report of an 
infusion pyelogram notes several small calculi in the right 
kidney, which appeared to be in dilated tubules related to 
bilateral sponge kidney.  The 1976 X-rays were not available 
for comparison.  The diagnosis was a sponge kidney with 
calculi and urine acid.  

The discharge summary for a period of hospitalization in 
November 1980 at Langlade Hospital shows findings of multiple 
renal stones in both kidneys.  An impacted calculus in the 
left upper ureter was recovered. 

Evidence of record included the discharge summary for a 
period of hospitalization in May 1988 at the VAMC in Iowa 
City, Iowa when the veteran was hospitalized for treatment of 
kidney stones.  The history noted that the veteran developed 
diffuse abdominal pain with nausea and gross hematuria in 
1976 when he was noted to have a right renal stone.  The 
symptoms recurred in 1980 and he required surgical removal of 
a left renal stone.  The same symptoms recurred in 1986 and 
kidney stones were removed.  Two weeks prior to his May 1988 
hospitalization, the veteran had recurrence of the same 
symptoms and testing revealed multiple right and left renal 
stones.  During hospitalization, the veteran underwent 
bilateral ureteral stent placement and extracorporeal shock 
wave lithotripsy.  The stones were fragmented and the veteran 
was passing them.  

Dr. Buchanan's treatment records show that the veteran was 
seen in February 1987, having been referred by Dr. Singaas 
for severe diarrhea and blood in the stool.  It was noted 
that the veteran had a three-week history of cramps, clots, 
bleeding and backache.  He was noted to have a past history 
of blood in the stool for about a week in 1983, for which he 
did not see a doctor.  It was also noted that in 1982 he had 
had a colonoscopy and other studies that were all negative 
and did not show a cause for symptoms that included blood in 
the stool.  Dr. Buchanan's treatment notes for 1987 and 1989 
note ulcerative colitis, reflux esophagitis, and antral 
gastritis.  

Relevant evidence received since the July 1990 rating 
decision includes the report of a VA fee examination in 
December 1990 for evaluation regarding a history of bilateral 
kidney stones.  The report notes that Allopurinol was taken 
to reduce stone formation.  Additional medical problems 
included a history of ulcerative colitis.  

Evidence submitted by the veteran in September 1995 was a 
duplicate copy of a service medical record showing that in 
December 1972 he was treated for complaints of diarrhea and 
cramps that had started 15 minutes earlier.  He had no other 
complaints and was treated with Lomotil. 

A VA medical record of August 1995 notes that the veteran had 
ulcerative colitis that was much worse and that he needed an 
appointment as soon as possible.  

The RO requested treatment records from Dickison County 
Memorial Hospital at Iron Mountain, Michigan by letter dated 
in September 1995.  A negative reply was received later that 
month.  The veteran was notified of the negative reply in a 
letter dated in October 1995.  A reply from the VAMC in 
Milwaukee indicates that records had been sent to Iron 
Mountain, Michigan, in 1981.  There was a negative response 
for records from Iron Mountain VAMC in September 1995.  

A rating decision in January 1996 found that new and material 
evidence had not been submitted sufficient to warrant 
reopening the prior denied claim for service connection for 
ulcerative colitis. 

In January 1996, the veteran saw David Peach, M.D., under VA 
authorization for abdominal distress.  It was noted that the 
veteran had a long history of bowel symptoms which the 
veteran said had been diagnosed a ulcerative proctitis in 
1989 by Dr. Buchanan and which had responded to prednisone.  
Following an examination the assessment was ulcerative 
proctitis with some irritable bowel symptoms.  

A treatment record by Brian Laufer, D.O., dated in January 
1996 notes that the veteran was formerly seen by Dr. Glasgow.  
The history noted that ulcerative colitis had been diagnosed 
in 1980.    

An endoscopy was performed in February 1996, at which time 
the veteran was noted to also have bowel complaints.  Dr. 
Peach noted that he would continue to work with the veteran 
to try to control his irritable bowel syndrome and as well as 
reflux.   

A statement was received in April 1996 from the veteran's 
wife stating that she wished to testify for the veteran on 
dates, symptoms and other areas of his gastritis condition.  

The veteran had a fee basis examination by Dr. Makin in April 
1996 with impressions of history of recurrent calcium oxalate 
stones, labile hypertension, and mild proteinuria of which 
the cause was not clear.  Dr. Makin noted that the veteran's 
medication for ulcerative colitis could cause interstitial 
nephritis, minimal change nephropathy and proteinuria.  

In a statement received in May 1996, the veteran stated that 
he was treated for ulcerative colitis while on active duty 
but the condition treated was stomach problems and not 
considered ulcerative colitis at the time.  He claims that 
treatment after service at Iron Mountain would prove his 
condition; but that apparently the records could not be 
located.

In June 1996, the veteran was notified that information had 
been requested from Langlade Memorial Hospital and Kenosha 
Memorial Hospital.  

The RO requested treatment records from the VAMC in Anchorage 
and received records in August 1996 for periods of 
hospitalization in August 1976, December 1981 and January 
1982.  The evidence pertaining to the August 1976 period of 
hospitalization is a duplicate copy of evidence contained in 
the claims file and noted above, namely, the discharge 
summary for a period of hospitalization at Wood VAMC in 
August 1976.  A VA hospital report dated in December 1981 
notes that the veteran was hospitalized at the VA Medical 
Center, Iron Mountain, and had a three week history of cramps 
with bowel movements and rectal bleeding with clots and 
mucus.  He indicated that about a year earlier he had had 
problems that included frequent bowel movements with possibly 
some mucus.  Colonoscopy revealed that the mucosa was friable 
and edematous.  A barium enema was noted to show nonspecific 
changes that could be consistent with mild or quiescent 
inflammatory bowel disease. The pertinent final diagnosis was 
rectal bleeding.  The veteran returned to the Iron Mountain 
VAMC in January 1982 and received additional testing.  The 
hospital summary notes that as the veteran was asymptomatic 
and the symptoms were self-limiting, he was discharged on a 
regular diet with no specific medication.  

The veteran presented testimony at a personal hearing at the 
RO in June 1996 on this issue.  He testified that he had 
received medical treatment for stomach problems and kidney 
stones in 1976 at a hospital in Kenosha, Wisconsin, and also 
at the Milwaukee VA hospital (also referred to as the Wood 
hospital) where he was treated for kidney stones.  His next 
hospitalization was in Langlade County Memorial Hospital in 
1977 or 1978 for treatment of kidney stones, and then he was 
hospitalized in 1979 at Dickinson County Memorial Hospital in 
Iron Mountain for internal bleeding, diarrhea and kidney 
stones.  In 1980 or 1981 he was hospitalized at the Iron 
Mountain VAMC for a colonoscopy.  He was then treated as an 
outpatient at the VAMC in Anchorage.  The veteran testified 
as to his unsuccessful efforts to obtain these medical 
records.  The veteran indicated that his wife had come to 
testify as to his being hospitalized.  

The veteran testified that he had problems with diarrhea and 
bleeding starting in 1972, and that the problems continued 
and worsened in 1980.  He indicated that ulcerative colitis 
was diagnosed in 1983 by Dr. Buchanan.  He stated that he had 
had major symptoms of diarrhea, bleeding, and vomiting 
beginning in 1976 or 1978, which were not diagnosed.  The 
veteran's wife testified that the veteran had been sick with 
vomiting and bleeding ever since she had known him (since 
1972).  The veteran contends that evidence in the record 
shows symptomatology of ulcerative colitis dating back to 
1972.  

Negative responses for medical records were received from 
Langlade Memorial Hospital and Kenosha Memorial Hospital in 
July 1996.  The veteran was notified of these responses in 
the supplemental statement of the case issued in November 
1996. 

The hearing officer found that new and material evidence had 
been submitted and reviewed the claim on a de novo basis.  
After review of the record, the claim was denied.  

Outpatient treatment records for 1998, 1999, and 2000 were 
received from the VAMC at Anchorage showing treatment for 
ulcerative colitis and unrelated disorders.   These records 
also included treatment at Columbia-Alaska regional Hospital.

Legal criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The CAVC has held that when "new and material" evidence is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In addition, new evidence is evidence, which (1) was not in 
the record at the time of the final disallowance of the 
claim, and (2) is not merely cumulative of other evidence in 
the record.  Smith v. West, 12 Vet. App. 312, 314 (1999); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 
(2000).  Service connection may also be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d)(2000).

Analysis

Although the veteran's representative contends that the case 
should be remanded to the RO to allow it to apply the 
standards set forth in Hodge, supra, for new and material 
cases, the Board finds that this is not necessary as the 
hearing officer at the RO reopened the claim and reviewed it 
on a de novo basis.  However, the fact that the RO may have 
considered the claim on the merits is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  See Barnett v. Brown, 
8 Vet. App. 1 (1995) (On appeal, the U.S. Court of Appeals 
for the Federal Circuit (Federal Court) held that the CAVC 
correctly construed 38 U.S.C. §§ 5108 and 7104 in holding 
that the Board is required to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate service connection or other issues 
going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996)).

The RO initially considered whether new and material evidence 
had been submitted as indicated by the rating decisions in 
January and March 1996 denying the veteran's claim on the 
basis that new and material evidence had not been submitted.  
The veteran had notice of these decisions and was provided 
with the pertinent regulations on the law of finality of 
decisions in the Statement of the Case issued in April 1996.  
Cf. Currey v. Brown, 7 Vet. App. 59, 66 (1994) (when BVA 
addresses a question not considered by the RO, BVA must 
consider whether claimant had notice and whether claimant was 
prejudiced).  Second, the Board's consideration of the new 
and material evidence question involves the same matter as 
the RO's hearing officer's merits determination.  Thus, the 
Board may determine whether there is new and material 
evidence to reopen the claim without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 382, 390-92 
(1993).

The unappealed July 1990 rating decision is the last final 
decision of record on the matter of service connection for 
ulcerative colitis.  The RO advised the veteran at that time 
that service connection was denied for ulcerative colitis.  
As he did appeal within the legislated time, see 38 C.F.R. §§ 
20.200, 20.302, the July 1990 determination became final.  38 
U.S.C.A. § 7105(c) (West 1991)]; 38 C.F.R. § 20.1103 (2000).

The evidence of record at the time of the July 1990 rating 
decision included the service medical records; the discharge 
summary for a period of hospitalization at Wood VAMC in 
August 1976; the report of a VA C&P examination at Iron 
Mountain, Michigan in September 1978; the discharge summary 
for a period of hospitalization in November 1980 at Langlade 
Hospital, the discharge summary for a period of 
hospitalization in May 1988 at the VAMC in Iowa City, Iowa; 
and Dr. Buchanan's treatment records dated in 1987 and 1989.  
This evidence did not show ulcerative colitis in service or 
shortly thereafter, nor did it show medical evidence or 
opinion linking ulcerative colitis to service.  

Copies of documents already of record at the time of the July 
1990 rating decision obviously are not new evidence.  The 
December 1990 VA fee examination report and Dr. Laufer's 
January 1996 treatment record note a history of ulcerative 
colitis; however, this is cumulative evidence since the 
evidence of record at the time of the 1990 rating decision 
indicated that the veteran had a diagnosis of ulcerative 
colitis.  Dr. Makin's April 1996 examination report noting 
the side effects of the medication for ulcerative colitis is 
not new and material evidence relative to the issue of 
entitlement to service connection for ulcerative colitis.  

Dr. Peach's assessment in January 1996 of ulcerative 
proctitis with some irritable bowel symptoms and the February 
1996 endoscopy report are not new and material evidence 
pertaining to the issue of service connection for ulcerative 
colitis.  While the medical records showing hospitalization 
at the Iron Mountain VAMC in December 1981 and January 1982 
were not previously of record, these records showing findings 
of inflammatory bowel disease and a diagnosis of rectal 
bleeding are not new and material evidence on the issue of 
service connection for ulcerative colitis.  They do not tend 
to show that the veteran had ulcerative colitis during 
service or that colitis is otherwise linked to service.  
Thus, they add nothing new to the record.  

The veteran's report that he was treated for ulcerative 
colitis while on active duty is cumulative and not new and 
material evidence.  The veteran's testimony and that of his 
wife regarding symptoms and medical treatment after service 
are cumulative and not new and material evidence.  These 
statements are merely repetitive, representing cumulative 
argument to the effect that the veteran had ulcerative 
colitis in service and shortly thereafter.  

Outpatient records showing treatment for unrelated disorders 
clearly are not relevant to the pending claim.  Outpatient 
records showing recent treatment for ulcerative colitis are 
without reference to the etiology/origin of ulcerative 
colitis and do not contain any relevant medical opinion.  
Thus, they are not new and material to whether the veteran's 
ulcerative colitis is related to service.

In sum, the above recountings are not new.  Godwin v. 
Derwinski, 1 Vet. App. 419, 424 (1991).  If the evidence is 
found not to be "new," the analysis ends there; its 
materiality is not relevant.  Smith v. West, 12 Vet. App. 312 
(1999).  Because the additional medical evidence does not 
tend to show the veteran's ulcerative colitis is service-
related, it does not bear directly and substantially upon the 
specific matter under consideration and is not sufficient to 
reopen the claim.

The Board accepts that the veteran had symptomatology of 
abdominal pain, diarrhea and cramps in service and such is 
shown in the service medical records.  However, because the 
determinative issue is one of medical diagnosis and etiology, 
the veteran's opinion that these were symptoms of ulcerative 
colitis is not competent evidence of a nexus between a 
current disability and service.  Rather, medical evidence or 
opinion is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Derwinski, 5 Vet. App. 91. 

For the reasons stated above, the veteran has not submitted 
new and material evidence to reopen his claim of service 
connection for ulcerative colitis.


ORDER

Service connection for essential hypertension secondary to 
service-connected kidney stones is denied.

Service connection for gouty arthritis secondary to service-
connected kidney stones is denied. 

New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for ulcerative colitis is 
denied.


		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals


 


